DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application is being examined under the pre-AIA  first to invent provisions. 
  			               Double Patenting 
2.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-6, 10-13, and 16-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,085,071. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims1-6, 10-13, and 16-19 of the application is merely broader in scope than patented claims 1-21 and therefore an obvious variant. 


Claim Rejections - 35 USC § 102
5.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
	
(e) the invention was described in-
(1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent; or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for the purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English.



Claims 1, 4-10, 12-16, and 18-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Poslinski, US 2006/0013554.   

Regarding claim 1, Poslinski teaches of a method comprising: 
       receiving, by a device, a request to generate an aggregated commercials recording of a program (See [0046], [0050]-[0055], [0157]-[0167], and [0190]-[0191] which discloses of the pvr/dvr receiving a user input/request to generate the aggregated commercials recording of a program); 
      receiving a transmission comprising: segments of the program, and a plurality of commercials interspersed between the segments of the program (See Fig.1, Fig.21-22; [0050]-[0054], [0140], [0158], and [0166]-[0167] which discloses of the program being transmitted and received which comprises of the program segments and commercials which occur during various portions of the program);
         generating, based on the request, the aggregated commercials recording, wherein the aggregated commercials recording comprises: an aggregation of the plurality of commercials, and an aggregation of the segments of the program (See Fig.21-22; [0050]-[0054], [0140], [0158], and [0166]-[0167] which discloses of reordering the commercials of the recorded content such that some of the commercials may be aggregated to beginning); and 
       sending the aggregation of the segments of the program preceded by the aggregation of the plurality of commercials (See Fig.21-22; [0050]-[0054], [0140], [0158], and [0166]-[0167] which discloses of reordering the commercials of the recorded content such that some of the commercials may be aggregated to beginning before the segments of the program).
       Regarding claim 4, Poslinski teaches the method of claim 1, further comprising aggregating each of the plurality of commercials sequentially (See [0101] and [0157]-[0167] which discloses of playing the commercials a the beginning or at the end and where the commercials can also be concatenated to a file for playback).
      Regarding claim 5, Poslinski teaches the method of claim 1, further comprising storing, in a single file, the aggregation of the segments of the program preceded by the aggregation of the plurality of commercials (See Fig.1; Fig.21-22; [0042], [0158]-[0167], [0179], and [0183] which discloses the MPEG file comprising of the aggregated program and aggregated and reordered commercials).
      Regarding claim 6, Poslinski teaches the method of claim 1, further comprising storing the aggregation of the segments of the program separately from the aggregation of the plurality of commercials (See [0047] and [0140] which discloses of storing, separating the recordings of the television program and commercials).
      Regarding claim 7, Poslinski teaches the method of claim 1, further comprising storing, prior to generating the aggregated commercials recording, an initial recording of the program comprising the segments of the program and the plurality of commercials interspersed between the segments of the program (See Fig.21-22 [0140], [0158]-[0167] which discloses of storing the commercial data stream with the recorded content and transmitting and be able to reorder the commercials that are interspersed between the segments of the program).
      Regarding claim 8, Poslinski teaches the method of claim 7, wherein the aggregated commercials recording is generated using the initial recording (Fig.21-22 [0050]-[0054], [0140], [0158]-[0167] which discloses of using the commercials from the recorded program with commercials).
      Regarding claim 9, Poslinski teaches the method of claim 1, wherein the aggregated commercials recording is generated after receiving a request to play back the aggregated commercials recording (See [0158]-[0167] and [0180] which discloses a request/selecting to playback the program and reordering/synching the ads after the request).
      Regarding claim 10, Poslinski teaches of a system comprising: 
      a first device (See [0046], [0050]-[0055], [0157]-[0167], and [0190]-[0191] at least an input of a mouse/button on remote control);
      and a second device (See [0046], [0050]-[0055], [0157]-[0167], and [0190]-[0191] PVR/DVR), 
     wherein the first device is configured to send a request to generate an aggregated commercials recording of a program (See [0046], [0050]-[0055], [0157]-[0167], and [0190]-[0191] at least an input of a mouse/button on remote control to control the PVR to issue the record command and retrieve aggregated commercials), and wherein the second device is configured to: receive the request to generate the aggregated commercials recording (See [0046], [0050]-[0055], [0157]-[0167], and [0190]-[0191] which discloses of the pvr/dvr receiving a user input/request to generate the aggregated commercials recording of a program);
        receive a transmission comprising: segments of the program, and a plurality of commercials interspersed between the segments of the program (See Fig.1, Fig.21-22; [0050]-[0054], [0140], [0158], and [0166]-[0167] which discloses of the program being transmitted and received which comprises of the program segments and commercials which occur during various portions of the program); 
       generate, based on the request, the aggregated commercials recording, wherein the aggregated commercials recording comprises: an aggregation of the plurality of commercials, and an aggregation of the segments of the program (See Fig.21-22; [0050]-[0054], [0140], [0158], and [0166]-[0167] which discloses of reordering the commercials of the recorded content such that some of the commercials may be aggregated to beginning); and
       send the aggregation of the segments of the program preceded by the aggregation of the plurality of commercials (See Fig.21-22; [0050]-[0054], [0140], [0158], and [0166]-[0167] which discloses of reordering the commercials of the recorded content such that some of the commercials may be aggregated to beginning before the segments of the program).
     Regarding claim 12, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.
     Regarding claim 13, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 6.
     Regarding claim 14, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claims 7-8.
     Regarding claim 15, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 9.

      Regarding claim 16, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.
      Regarding claim 18, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.
      Regarding claim 19, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 6.
      Regarding claim 20, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  (See MPEP Ch. 2141)

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims in issue;
Resolving the level of ordinary skill in the pertinent art; and
Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Poslinski, US 2006/0013554 in view of Davis et al., US 2011/0247027.

       Regarding claim 2, Poslinski teaches the method of claim 1. Poslinski is silent with respect to wherein the program comprises: episodic content, content associated with a live event, or content associated with a sporting event.
      However, in the same field of endeavor, Davis teaches of wherein the program comprises: episodic content, content associated with a live event, or content associated with a sporting event (See [0048], [0067], and [0096] which discloses of sports programs).
      It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Poslinski to have incorporated the teachings of Davis for the mere benefit of being able to view/record different types of programs.
Claims 3,11, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poslinski, US 2006/0013554 in view of Eldering, US 2002/0144263.

      Regarding claim 3, Poslinski teaches the method of claim 1, further comprising receiving the request to generate the aggregated commercials recording (See [0158]-[0167]).
      Poslinski is silent with respect to the request being after at least a portion of the program is output for display.
     However, in the same field of endeavor, Eldering teaches of the request being after at least a portion of the program is output for display (See [0038] which discloses rearranging the content for the advertisements while the programming is being recorded and as it is played back).
     It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Poslinski to have incorporated the teachings of Eldering for the mere benefit of being able to reorder commercials in real-time.  
     Regarding claim 11, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3.
      Regarding claim 17, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3.
				Contact
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov